Case 1:19-cv-05970-MKB-JO Document 28 Filed 10/26/20 Page 1 of 1 PageID #: 389



UNITED STATES DISTRICT COURT                                            Civil Conference
EASTERN DISTRICT OF NEW YORK                                            Minute Order

Before: James Orenstein                                                 Date:             10/26/2020
        U.S. Magistrate Judge                                           Time:             12:30 p.m.

                            Ming Yuan Zhou v. Iris Tea & Bakery Inc., et al.
                                    19-CV-5970 (MKB) (JO)

Type of Conference: Telephone

Appearances: Plaintiff          Richard A. Chen

               Defendants       Shan Zhu

Scheduling: There are no further conferences scheduled before me at this time.

Summary: The parties reported over two months ago that they had reached an agreement to settle
the case. The defendants now refuse to sign execute the writing reflecting the terms to which the
parties agreed and that the plaintiff has executed. In the absence of an agreement, the parties shall
submit a joint pretrial order that fully conforms to Judge Brodie's individual practice requirements,
which was originally due over a month ago, by October 30, 2020.

                                                                               SO ORDERED

                                                                                      /s/
                                                                               James Orenstein
                                                                               U.S. Magistrate Judge
